DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 10/18/2022 has been entered. The claims 1 and 13 have been amended. The claims 4, 7, 9-12, and 23-45 have been cancelled. The claims 46 and 47 have been newly added. The claims 1-3, 5, 6, 8, 13-22, 46 and 47 are pending in the current application. 

Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but moot in view of the new ground(s) of rejection set forth in the current Office Action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. US-PGPUB No. 2020/0117270 (hereinafter Gibson) in view of 
Eade et al. US-PGPUB No. 2018/0285052 (hereinafter Eade); Leeper et al. US-PGPUB No. 2019/0224572 (hereinafter Leeper); Frushour et al. US-Patent No. 9,626,737 (hereinafter Frushour); 
Lazarow US-PGPUB No. 2019/0114802 (hereinafter Lazarow); Paulovich et al. US-PGPUB No. 2018/0321894 (hereinafter Paulovich); 
Schwarz et al. US-PGPUB No. 2018/0286126 (hereinafter Schwarz); 
Bachrach et al. US-PGPUB No. 2019/0378423 (hereinafter Bachrach); 
Szafir et al. US-PGPUB No. 2021/0094180 (hereinafter Szafir); 
Tian et al. US-PGPUB No. 2020/0117898 (hereinafter Tian); 
Bennett et al. US-PGPUB No. 2019/0236842 (hereinafter Bennett); 
Newcombe et al. US-PGPUB No. 2021/0042994 (hereinafter Newcombe). 


Re Claim 1: 
Gibson implicitly teaches an apparatus for providing a virtual content in an environment in which a first user and a second user can interact with each other (e.g., Gibson teaches at Paragraph 0044 that a device 316 associated with the user 304 communicates with a device 318 associates with the user 306 to establish a reference frame 320, e.g., an anchor point in the physical environment 308), the apparatus comprising: 
a communication interface configured to communicate with a first display screen worn by the first user and/or a second display screen worn by the second user (e.g., Gibson teaches at Paragraph 0044 that a device 316 associated with the user 304 communicates with a device 318 associates with the user 306 to establish a reference frame 320, e.g., an anchor point in the physical environment 308 and at Paragraph 0034 that the devices 108, 110 and 112 are VR headsets); and 
a processing unit, the processing unit configured to: 
obtain a first position of the first user (Gibson teaches at Paragraph 0045 that the device 316 may determine a position of the user 304 relative to the reference frame 320 and an orientation of the user 304 relative to the reference frame 320. 
Gibson teaches at Paragraph 0039 that the coordinate system is represented with a set of lines that may be used to describe the position of the user 202 and at Paragraph 0040 that the reference frame 206 may generally be used to track the user 202 within the physical environment). 
Gibson at least implicitly teaches or suggests the claim limitation: 
determine a first set of anchor points based on the first position of the first user (
Gibson teaches at Paragraph 0099-0100 that the computing device may identify first spatial data associated with the first user…the computing device may identify second spatial data associated with the second user. Gibson teaches at Paragraph 0044 a device 316 of the user 304 communicates with a device 318 of the user 306 to establish a reference frame 320, e.g., an anchor point in the physical environment 308 and at Paragraph 0099 that a reference frame may comprise an origin of a coordinate system for a virtual environment and/or a physical reference frame, e.g., an anchor point in a physical environment such as a person or an object. Gibson shows at FIG. 1 a first set of anchor points 118(A) and 118(B) for the first user 104 wearing the HMD 110 and a second set of anchor points 118(A) and 118B for the second user 106 wearing the HMD 112. 
Gibson teaches at Paragraph 0037 that a table 128 may be a common reference frame for the users 104 and 106 and at Paragraph 0022 a computing device may identify first spatial data indicating a first reference frame for the first user and the second user, the position of the first user or second user…the first reference frame may be a common spatial anchor in the first physical environment), 
obtain a second position of the second user (
Gibson teaches at Paragraph 0056 that the second device 410 may analyze data from the sensor 414 to determine a location and/or orientation of the second user 406 relative to the second device 410 and/or relative to a reference frame. 
Gibson teaches at Paragraph 0045 that the device 316 may determine a position of the user 304 relative to the reference frame 320 and an orientation of the user 304 relative to the reference frame 320…..Similar processing may be performed to generate spatial data for the user 306 and at Paragraph 0049 that the composite spatial data may include the spatial data for the user 304, the spatial data for the user 306), 
determine a second set of anchor points based on the second position of the second user (Gibson teaches at Paragraph 0099-0100 that the computing device may identify first spatial data associated with the first user…the computing device may identify second spatial data associated with the second user. Gibson teaches at Paragraph 0044 a device 316 of the user 304 communicates with a device 318 of the user 306 to establish a reference frame 320, e.g., an anchor point in the physical environment 308 and at Paragraph 0099 that a reference frame may comprise an origin of a coordinate system for a virtual environment and/or a physical reference frame, e.g., an anchor point in a physical environment such as a person  or an object. Gibson shows at FIG. 1 a first set of anchor points 118(A) and 118(B) for the first user 104 wearing the HMD 110 and a second set of anchor points 118(A) and 118B for the second user 106 wearing the HMD 112. 
Gibson teaches at Paragraph 0099-0100 that the computing device may identify first spatial data associated with the first user…the computing device may identify second spatial data associated with the second user. 
Gibson teaches at Paragraph 0037 that a table 128 may be a common reference frame for the users 104 and 106 and at Paragraph 0022 a computing device may identify first spatial data indicating a first reference frame for the first user and the second user, the position of the first user or second user…the first reference frame may be a common spatial anchor in the first physical environment…and at Paragraph 0023 that composite spatial data includes spatial data for each user or device that is part of a communication session), 
identify anchor points that are in both the first set and the second set as common anchor points, the common anchor points comprising a first common anchor point and a second common anchor point (Gibson shows at FIG. 1 a first set of anchor points 118(A) and 118(B) for the first user 104 wearing the HMD 110 and a second set of anchor points 118(A) and 118B for the second user 106 wearing the HMD 112 wherein the anchor points 118(A) and 118(B) are both common to the user 104 and 106. 
Gibson teaches at Paragraph 0044 a device 316 of the user 304 communicates with a device 318 of the user 306 to establish a reference frame 320, e.g., an anchor point in the physical environment 308 and at Paragraph 0099 that a reference frame may comprise an origin of a coordinate system for a virtual environment and/or a physical reference frame, e.g., an anchor point in a physical environment such as a person or an object and at Paragraph 0100 that the first reference frame and the second reference frame may be the same, e.g., a common spatial anchor. 
Gibson teaches at Paragraph 0037 that a table 128 may be a common reference frame for the users 104 and 106 and at Paragraph 0022 a computing device may identify first spatial data indicating a first reference frame for the first user and the second user, the position of the first user or second user…the first reference frame may be a common spatial anchor in the first physical environment…and at Paragraph 0023 that composite spatial data includes spatial data for each user or device that is part of a communication session), and 
provide the virtual content for experience by the first user and/or the second user based on at least one of the common anchor points (Gibson teaches at Paragraph 0101 that the computing device may generate spatial data based on the first spatial data and the second spatial data and at Paragraph 0102 that the computing device may cause display of the first representation of the first user…The first representation may be positioned within a coordinate system based on the composite spatial data and at Paragraph 0167 that the first representation is displayed in an overlaid manner on top of a face depicted in a real-time image of the first user and at Paragraph 0099 that a reference frame may comprise an origin of a coordinate system for a virtual environment and/or a physical reference frame, e.g., an anchor point in a physical environment such as a person  or an object). 
Eade teaches a communication interface configured to communicate with a first display screen worn by the first user and/or a second display screen worn by the second user (.g., Eade teaches at Paragraph 0038 that the first user 302 may be standing in a dining room 306 wearing the first display device 30 taking the form of HMD device and at Paragraph 0039 that the first user 302 and the second user 304 are roaming about the room 306 as they operate the first display device 30 and the second display device 34. 
Eade teaches at Paragraph 0022 a computing device 10 in the form of a head mounted display device 10 and at Paragraph 0037 that the first display device 30 and the second display device 34 may be communicatively coupled to one or more other devices via a wired connection or a wireless connection to a network); and 
a processing unit, the processing unit configured to: 
obtain a first position of the first user (Eade teaches at Paragraph 0049 computing the distance between the current pose of the device and the anchor associated with the hologram and teaches at Paragraph 0028 that the IMU 19 measures the position and orientation of the computing device 10 and at Paragraph 0039 that the sensors 18 within the first display device 30 and the second display device 34 capture visual and/or inertial tracking data and thereby track the rotational and translational motion of the display devices through the sensors devices 18, which observe the 3D rotation and translation of the sensor device 18 to be recorded as poses 62A-G), 
determine a first set of anchor points based on the first position of the first user (Eade teaches at Paragraph 0030 determining a first set of anchors and/or features collocated with anchors including the set of anchors {anchors 56, anchors 64, corners of window, edges} and at Paragraph 0047 that these anchors may include visibly conspicuous features such as the picture 310 and clock 312 in FIG. 5 and at Paragraph 0051 and Paragraph 0057 that users can share multiple virtual place-based anchors….relative to preexisting locations. Eade teaches establishing a shared coordinate in which the 3D physical environment is properly viewed by two users at the same time from the different vantage points of the two users in the same location and a location of interest (anchor) is specified by the first display device and the anchor is shared with a second display device. Eade’s first set of anchors are existed in the physical environment within the field of view of the first display device and Eade’s second set of anchors are existed in the physical environment within the field of view of the second display device. For example, Eade teaches at Paragraph 0039 that the first user 302 and the second user 304 are roaming about the room 306 as they operate the first display device 30 and the second display device 34 to view the hologram 50 from various angles in the room 360 from their respective vantage points and at Paragraph 0052 generating anchors at which holograms may be viewed. Eade teaches at Paragraph 0039 determining/detecting a first set of anchors/locations/corners in the first field of view  (first vantage point) and determining/detecting a second set of anchors/locations/corners in the second field of view (second vantage point) (for example, four corners of the window observed by the users are detected) and Eade teaches 0051 the users can share multiple virtual place-based anchors. 

Eade teaches at Paragraph 0023 that anchors may be placed in any location, but are often placed in positions at locations where feature exist that are recognizable via machine vision techniques and the holograms are positioned within a predetermined distance from the anchors. 
Eade’s table 308 or any physical object (such as window, or corners of the window, clock or center anchor point 64 of the clock) in the physical environment may be mapped to anchor points according to Gibson’s disclosure. Eade teaches at Paragraph 0039 that a hologram 50 is projected on a table 308 using a target anchor 56 that is on a picture 310. Another neighboring anchor 64 for another hologram is located in a clock 312…..the first user 302 and the second user 304 are roaming about the room 306 as they operate the first display device 30 and the second display device 40, respectively, to view the hologram 50 from various angles in the room 306 from their respective vantage points…..display devices may be configured to observe corners in their environments such as the four corners of each of the two depicted windows to correct their estimated position. Thus, one example of local map data that may be stored by each device is feature matching data indicating the detected corners of the windows in the room. As the hologram 50 is viewed by forth the first user 302 of the first display device 30 and the second user 304 of the second display device 40, the target anchor 56 or the table 308 is a common anchor of both the first display device 30 and the second display device 40. 
Eade teaches at Paragraph 0030 that feature descriptors 11A describe features such as edges, corners and other patterns that are detectable through image processing techniques…particular observations of features matching feature descriptors may have anchors 56 collocated with them. The location of each anchors is typically determined by users of the system…zones or hundreds of such features matching the features descriptors 11A may be recognized in an image. Eade teaches at Paragraph 0038 that the first display device 30 stores into local memory a local map data 32), 
obtain a second position of the second user (Eade teaches at Paragraph 0049 computing the distance between the current pose of the device and the anchor associated with the hologram and teaches at Paragraph 0028 that the IMU 19 measures the position and orientation of the computing device 10 and at Paragraph 0039 that the sensors 18 within the first display device 30 and the second display device 34 capture visual and/or inertial tracking data and thereby track the rotational and translational motion of the display devices through the sensors devices 18, which observe the 3D rotation and translation of the sensor device 18 to be recorded as poses 62A-G), 
determine a second set of anchor points based on the second position of the second user (Eade teaches at Paragraph 0030 determining a first set of anchors and/or features collocated with anchors including the set of anchors {anchors 56, anchors 64, corners of window, edges} and at Paragraph 0047 that these anchors may include visibly conspicuous features such as the picture 310 and clock 312 in FIG. 5 and at Paragraph 0051 and Paragraph 0057 that users can share multiple virtual place-based anchors….relative to preexisting locations. Eade teaches establishing a shared coordinate in which the 3D physical environment is properly viewed by two users at the same time from the different vantage points of the two users in the same location and a location of interest (anchor) is specified by the first display device and the anchor is shared with a second display device. Eade’s first set of anchors are existed in the physical environment within the field of view of the first display device and Eade’s second set of anchors are existed in the physical environment within the field of view of the second display device. For example Eade teaches at Paragraph 0039 that the first user 302 and the second user 304 are roaming about the room 306 as they operate the first display device 30 and the second display device 34 to view the hologram 50 from various angles in the room 360 from their respective vantage points and at Paragraph 0052 generating anchors at which holograms may be viewed. Eade teaches at Paragraph 0039 determining/detecting a first set of anchors/locations/corners in the first field of view  (first vantage point) and determining/detecting a second set of anchors/locations/corners in the second field of view (second vantage point) (for example, four corners of the window observed by the users are detected) and Eade teaches 0051 the users can share multiple virtual place-based anchors. 

Eade teaches at Paragraph 0023 that anchors may be placed in any location, but are often placed in positions at locations where feature exist that are recognizable via machine vision techniques and the holograms are positioned within a predetermined distance from the anchors. 
Eade’s table 308 or any physical object (such as window, or corners of the window, clock or center anchor point 64 of the clock) in the physical environment may be mapped to anchor points according to Gibson’s disclosure. Eade teaches at Paragraph 0039 that a hologram 50 is projected on a table 308 using a target anchor 56 that is on a picture 310. Another neighboring anchor 64 for another hologram is located in a clock 312…..the first user 302 and the second user 304 are roaming about the room 306 as they operate the first display device 30 and the second display device 40, respectively, to view the hologram 50 from various angles in the room 306 from their respective vantage points…..display devices may be configured to observe corners in their environments such as the four corners of each of the two depicted windows to correct their estimated position. Thus, one example of local map data that may be stored by each device is feature matching data indicating the detected corners of the windows in the room. As the hologram 50 is viewed by forth the first user 302 of the first display device 30 and the second user 304 of the second display device 40, the target anchor 56 or the table 308 is a common anchor of both the first display device 30 and the second display device 40. 
Eade teaches at Paragraph 0030 that feature descriptors 11A describe features such as edges, corners and other patterns that are detectable through image processing techniques…particular observations of features matching feature descriptors may have anchors 56 collocated with them. The location of each anchors is typically determined by users of the system…zones or hundreds of such features matching the features descriptors 11A may be recognized in an image. Eade teaches at Paragraph 0038 that the first display device 30 stores into local memory a local map data 32), 
identify anchor points that are in both the first set and the second set as common anchor points, the common anchor points comprising a first common anchor point and a second common anchor point (Eade teaches at Paragraph 0037 the processors of the first display device 30 and the second display device 40 execute a common anchor transfer program 38 (accordingly the common anchors are used to display the holograms on both the first display device 30 and the second display device 40. Eade teaches at Paragraph 0051 that users can share multiple virtual place-based anchors, not being limited to one particular physical location.  
Eade’s table 308 or any physical object or any stable locations (such as window, or corners of the window, clock or center anchor point 64 of the clock) in the physical environment may be mapped to anchor points according to Gibson’s disclosure. Eade teaches at Paragraph 0039 that a hologram 50 is projected on a table 308 using a target anchor 56 that is on a picture 310. Another neighboring anchor 64 for another hologram is located in a clock 312…..the first user 302 and the second user 304 are roaming about the room 306 as they operate the first display device 30 and the second display device 40, respectively, to view the hologram 50 from various angles in the room 306 from their respective vantage points…..display devices may be configured to observe corners in their environments such as the four corners of each of the two depicted windows to correct their estimated position. Thus, one example of local map data that may be stored by each device is feature matching data indicating the detected corners of the windows in the room. As the hologram 50 is viewed by forth the first user 302 of the first display device 30 and the second user 304 of the second display device 40, the target anchor 56 or the table 308 is a common anchor of both the first display device 30 and the second display device 40), and 
provide the virtual content for experience by the first user and/or the second user based on at least one of the common anchor points (Eade teaches at Paragraph 0037 the processors of the first display device 30 and the second display device 40 execute a common anchor transfer program 38 (accordingly the common anchors are used to display the holograms on both the first display device 30 and the second display device 40). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Eade’s common anchor transfer program 38 to have transfer the common anchors in the anchor data 54 between the two display devices in communication with each other to have modified Gibson’s identification of common anchors in the physical environment in order to provide virtual content tied to the common anchors viewed by both users. One of the ordinary skill in the art would have been motivated to have provided holograms at the located anchors from the vantage points of the respective devices such that rendering a hologram based on a known position and/or orientation of an anchor within the shared coordinate system provides the most accurate positioning for that hologram at any given time. 
Eade and Gibson do not explicitly teach the claim limitation wherein the processing unit is configured to provide the virtual content for display as a moving virtual object along a determined trajectory in the first display screen and/or the second display screen, so that the virtual content moves from a first location that is closer to the first common anchor point than to the second common anchor point, to a second location that is closer to the second common anchor point than to the first common anchor point. 
Eade teaches at Paragraph 0027 that hologram 50 that are displayed on the display 20 may appear to slightly move or vibrate relative to the physical environment and at Paragraph 0023 that anchors may be placed in any location, but are often placed in positions at locations where feature exist that are recognizable via machine vision techniques and the holograms are positioned within a predetermined distance from the anchors. 
Paulovich at Paragraph 0045 that Carrie may designate the target location 220 of the sculpture hologram 218 via user input such as one or more gestures (designating the target location 220 allows the sculpture hologram 218 to be moved from a first anchor point to a second anchor point. Paulovich teaches at Paragraph 0027 that the body-locked position of the holographic object appears to be moveable relative to real-world objects. 
However, Eade in view of the user interaction of the hologram features of Lazarow/Paulovich/Schwarz at least implicitly teaches or suggests the claim limitation that the processing unit is configured to provide the virtual content for display as a moving virtual object along a determined trajectory in the first display screen and/or the second display screen, so that the virtual content moves from a first location that is closer to the first common anchor point than to the second common anchor point, to a second location that is closer to the second common anchor point than to the first common anchor point (
Eade’s holograms can be moved when the holograms are displayed in a body-locked mode as Paulovich has taught moving the holograms relative to the common anchor points in a body-locked operation mode. According to Schwarz, the holograms can also moved via user interactions along a depth/horizontal/vertical directions. For example, Schwarz teaches at Paragraph 0047 that by altering his head gaze direction the user 200 may move the motorcycle 244 around the room 210 and a distance between the motorcycle 244 and the HMD device 18 may be controlled by user voice command such as Back or Forward (along a trajectory). 
Paulovich teaches at Paragraph 0027 that the HMD device 18 may operate in a body-locked display mode in which one or more virtual objects may be displayed via the HMD device with body-locked positions. In a body-locked position, a holographic object appears to be fixed to the wearer of the HMD device 18 and the body-locked position of the holographic object appears to be moveable relative to real-world objects. 
Since the holographic object appears to be moveable relative to the real-world objects (as the common anchors), Paulovich implicitly teaches that the holographic object is moved along a path of movement from a first location that is closer to the first common anchor point than to the second common anchor point to a second location that is closer to the second common anchor point than to the first common anchor point. 
Lazarow teaches at Paragraph 0033 that the position and/or orientation of the pieces of the virtual chess board may be modified and adjusted by user’s input that may move the pieces as if they were real objects as certain chess pieces such as knights follow specified trajectory where virtual points are associated with the knight positions on the chess board corresponding to the anchor points on the table. 
Lazarow teaches at FIG. 2A-2B that the HMD devices’s field of view may include two common anchor points 230 and 240. Lazarow teaches that the user can move a chess piece on a trajectory/path on the virtual chess board such that the particular chess piece can be moved from a first location closer to the first common anchor point 230 than to the second common anchor point 240 to a second location closer to the second common anchor point 240 than to the first common anchor point 230. The movement of particular chess piece such as a knight chess piece on the chess board has a predetermined path/trajectory/rule if the selected chess piece is the knight. 
Lazarow teaches at FIG. 2A-2B that the HMD devices’ field of view may include two common anchor points 230 and 240. Lazarow teaches that the user can move a chess piece on a trajectory/path on the virtual chess board such that the particular chess piece can be moved from a first location closer to the first common anchor point 230 than to the second common anchor point 240 to a second location closer to the second common anchor point 240 than to the first common anchor point 230. The movement of particular chess piece such as a knight chess piece on the chess board has a predetermined path/trajectory/rule if the selected chess piece is the knight). 

Paulovich teaches at Paragraph 0023 that image data 26 may be used to identify one or more shared anchor tags 34 in the physical environment and at Paragraph 0049 that the shared anchor tags enable another user and display device to easily capture image data of the tag….to retrieve a corresponding shared anchor…each of the shared anchor tags 226, 248 and 270 may comprise a unique visual fiducial. 
Paulovich teaches identifying a first set of anchors within the field of view of the HMD device 258. Paulovich teaches at Paragraph 0055 that both Matt’s HMD device 258 and Chris’s HMD device 304 may display the motorcycle hologram 260 at target location 264 relative to the shared anchor 266. Paulovich teaches at FIG. 2 that the HMD device 258’s field of view includes the anchor 248 and the anchor 250. The first set of anchors include the shared anchor 248 and the shared anchor 250. 
Paulovich teaches identifying a second set of anchors within the field of view of HMD device 304. Paulovich teaches at FIG. 4 and Paragraph 0057 that Christ’s HMD device 304 may identify two or more shared anchor tags in the image data of room 200….his HMD device 304 may first identify shared anchor tag 270 and then identify shared anchor tag 248 and at Paragraph 0063 that when HMD device 304 identifies shared anchor tag 248, the device may receive shared anchor 250 and its related location information. The second set of anchors at least include the shared anchor tag 270, the shared anchor tag 248 and the shared anchor 250. 
Accordingly, Paulovich teaches in an alternative embodiment that the holographic object 244 can set in a body-locked mode with respect to the HMD device 304 such that the wizard hologram object 244 can be moved in the depth direction from a first location (e.g., the target location 245) closer to the first anchor common anchor point 248 than to the second common anchor point 250 to a second location closer to the second common anchor point 250 than to the first common anchor point 248. The movement of the wizard hologram 244 is enabled when the HMD device 304 displays the wizard hologram 244 in a body-locked mode and moves when the user 300 moves in the depth direction towards the desk 236 as shown in FIGS. 5-6 where the user 300 moves from a first position in FIG. 5 to a second position in FIG. 6 in the depth direction. When the user 300 engaged the holographic object in a body-locked mode, the holographic object is also moved in a depth direction following the user’s movement trajectory. 
According to Schwarz, the holograms can also moved via user interactions along a depth/horizontal/vertical directions. For example, Schwarz teaches at Paragraph 0047 that by altering his head gaze direction the user 200 may move the motorcycle 244 around the room 210 and a distance between the motorcycle 244 and the HMD device 18 may be controlled by user voice command such as Back or Forward (along a trajectory). 
Schwarz teaches at Paragraph 0032 that the HMD device 18  may operate in a body-locked mode in which one or more virtual objects may be displayed via the HMD device with body-locked positions and the body-locked position of the holographic object appears to be moveable relative to real-world objects (anchors such as the corners of the table top 236) and at Paragraph 0045-0047 that the UI elements 76 may be displayed in an object-locked manner with the holographic motorcycle 244…as the user 200 moves the motorcycle 244 within room 210, the UI elements 76 may follow the motorcycle as if attached to the motorcycle. The user 200 manipulates the holographic object 244 (e.g., moves, rotates, scales or otherwise changes the display of the motorcycle).Rotating the holographic object 244 means that the holographic object 244 is moved/rotated along a circular path.  Schwarz teaches at FIGS. 5-15 that the holographic object 244 is moved towards the tabletop 236 by the user following a predetermined trajectory starting from the position at FIG. 5 and ending at the position at FIG. 8 such that the holographic object 244 can be moved from a first position closer to a first corner of the table top 236 to a second position closer to a second corner of the table top 236. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Paulovich/Schwarz’s user interaction of the holographic object by movement along a path/trajectory of the movement in the depth direction or by operating the HMD device in a body-locked mode so as to have moved the holographic object to have modified Eade’s world-locked mode of the holographic object as the holographic object can be moved following the same trajectory path of the user’s movement using the body-locked mode of operation. One of the ordinary skill in the art would have been motivated to have provided the body-locked holograms following the user’s movement path. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Paulovich’s shared anchors between the two display devices in communication with each other to have modified Gibson and Eade’s identification of common anchors in the physical environment in order to provide virtual content tied to the common anchors viewed by both users. One of the ordinary skill in the art would have been motivated to have provided holograms at the located anchors from the vantage points of the respective devices such that rendering a hologram based on a known position and/or orientation of an anchor within the shared coordinate system provides the most accurate positioning for that hologram at any given time. 
Lazarow teaches at FIG. 2A-2B that the HMD devices’ field of view may include two common anchor points 230 and 240. Lazarow teaches that the user can move a chess piece on a trajectory/path on the virtual chess board such that the particular chess piece can be moved from a first location closer to the first common anchor point 230 than to the second common anchor point 240 to a second location closer to the second common anchor point 240 than to the first common anchor point 230. The movement of particular chess piece such as a knight chess piece on the chess board has a predetermined path/trajectory/rule if the selected chess piece is the knight. 
Lazarow teaches at Paragraph 0031 that a shared virtual session may be initiated by a first user operating the first HMD 105 that generates and shares a coordinate system of the environment including a spatial anchor to a set of one or more second HMDs 105…a spatial anchor may be a set of one or more points that identify a position and/or orientation of a real object in the real world environment. Spatial anchors of one HMD 105 may be adjusted relative to other anchors or frames of reference of one or more other HMDs 105. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Lazarow’s movement of the chess pieces along predetermined path on the chess board to have modified Gibson, Paulovich and Eede’s movement of the virtual object in the shared AR environment. One of the ordinary skill in the art would have been motivated to have allowed the user to have interacted with the holograms in the shared AR environment according to the predetermined rule/path/trajectory (Lazarow Paragraph 0032). 

However, Leeper in view of Frushour teaches the claim limitation that wherein the processing unit is configured to provide the virtual content for display as a moving virtual object along a determined trajectory in the first display screen and/or the second display screen, so that the virtual content moves from a first location that is closer to the first common anchor point than to the second common anchor point, to a second location that is closer to the second common anchor point than to the first common anchor point (Frushour explicitly teaches a path movement while Leeper implicitly teaches a path of movement because Leeper’s system is capable of allowing the virtual object to be moved along a determined path. Frushour teaches at FIG. 1 that the virtual object 11 is moved along the path 103. Frushour teaches at FIG. 4 that the object 411 is moved along a path 403. 
Leeper teaches at FIGS. 1-4 and Paragraph 0026 and Paragraph 0034 that this can provide the other users with a mechanism in which to move virtual objects in a way for other users to view and interact with such objects in the same scenes in the shared AR environment….The computing device 106 may be manipulated by a user to capture content via move or otherwise modify objects in the AR environment 100…such manipulations may be translated into a corresponding movement in an immersive AR environment generated by the HMD device 104 and at Paragraph 0144 that the rendered movements can control objects in the VR space. 
It is noted that Leeper implicitly teaches moving a virtual object from a first location to a second location by the user along a determined trajectory by the user. 
Leeper teaches at FIGS. 3D-3F that the virtual object 320 can be moved along the horizontal axis trajectory with respect to the common anchor points 312 and 318 toward the anchor 318 so that the new position of the virtual object 320 moves from a first location at FIG. 3E that is closer to the first common anchor point 312 than to the second common anchor point 318 to a second location at FIG. 3F that is closer to the second common anchor point 318 than to the first common anchor point 312). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have moved the virtual object along a path of movement in the AR environment when the common anchor points (common objects) are present in the shared physical environment. One of the ordinary skill in the art would have been motivated to have allowed the user to interact with the virtual objects in the shared space of the AR environment by the first user and the second user. 
Gibson/Eade/Lazarow/Paulovich/Schwarz do not explicitly teach the new claim limitation that “wherein the processing unit is configured to determine the first location of the virtual content based on the first common anchor point for display of the virtual content at a first time point, and determine the second location of the virtual content based on the second common anchor point for display of the virtual content at a second time point, the first location of the virtual content corresponding to a first part of the trajectory, the second location of the virtual content corresponding to a second part of the trajectory”. 
Bachrach explicitly teaches the claim limitation that “wherein the processing unit is configured to determine the first location of the virtual content based on the first common anchor point for display of the virtual content at a first time point, and determine the second location of the virtual content based on the second common anchor point for display of the virtual content at a second time point, the first location of the virtual content corresponding to a first part of the trajectory, the second location of the virtual content corresponding to a second part of the trajectory” (Bachrach teaches at FIG. 14, Paragraph 0113-0115 and Paragraph 0118-0119 that causing the virtual object 1472 to be displayed based on the first common anchor/marker/tag point 1452 at a first time point and determining the second location of the virtual object 1472 based on the second common anchor/marker/tag 1452 at a second time point, the first location of the virtual object 1472 corresponding to a first part of the trajectory 1460 and the second location of the virtual object 1472 corresponding to a second part of the trajectory 1460). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have allowed a user to place navigational markers/tags in the physical environment 1430 to have defined a flight path 1460 based on at least on the positions of the one or more virtual objects 1452 as navigation markers placed by the user corresponding to the anchor points in the physical environment 1430 for rendering the graphical virtual objects 1474 corresponding to the locations of the UAV 100 and/or displaying the rendered graphical objects as overlays using a see-through screen of a head-mounted AR display device. One of the ordinary skill in the art would have been motivated to have displayed the virtual navigational object to the user in a view of the multi-user shared virtual/augmented reality environment. 
Szafir/Tian/Benett explicitly teaches the claim limitation that “wherein the processing unit is configured to determine the first location of the virtual content based on the first common anchor point for display of the virtual content at a first time point, and determine the second location of the virtual content based on the second common anchor point for display of the virtual content at a second time point, the first location of the virtual content corresponding to a first part of the trajectory, the second location of the virtual content corresponding to a second part of the trajectory” (Szafir teaches at Paragraph 0026 that a high-level supervisory interface allows users to plot waypoints (anchor points) outlining desired robot path and at FIGS. 7A-7B and Paragraph 0064-0068 that the users control the virtual robot surrogate….allowing the physical robot 720 to constantly chase the surrogate 710….the user operates the virtual robot surrogate 710 to create a plan by adding/editing virtual waypoints 760 wherein the virtual robot surrogate 710 moves along the trajectory of waypoints 760 when the physical robot 720 constantly chase the virtual robot surrogate under the users’ control commands. 
Tian teaches at FIG. 1 and Paragraph 0050 that a user can place down a first anchor point of a virtual object at a first corner where the floor meets two adjacent walls, e.g., the user will know where the corner is by touching the scene, and then extend the virtual object along the edge between the floor and one of the walls until reaching the other corner….the user can choose to mark one or more points along the movement path as guidance for the robot 102 to follow. The corner points are the anchor points according to Newcombe Paragraph 0036. 
Bennett teaches at FIGS. 7A-7D and Paragraph 0085-0089 that puppeteering allows an author to use a 3D interface to record a 3D path to animate a selected 3D asset…an author might record a 3D path for a virtual image of a drone quadcopter…moving the drone throughout the room by moving the gesture through a desired 3D path and dropping the drone at a desired end point (anchor point) by finishing the gesture…The recorded 3D path may be generated with respect to a virtual object anchor for the 3D asset…configurable behavior parameters can include…location and orientation of one or more virtual object anchors to tether the puppeteering animation,….a 3D path, assignments of asset states to segments of the 3D path…author 710 initiates a puppeteering recording for virtual drone 715 with her hand 712 by pinching to grab virtual drone 715…as author 710 moves virtual drone 715 throughout the room, virtual timer 725 moves with virtual drone 715 and recorded 3D path 720 is rendered to reflect the path of virtual drone 715. It is noted that the 3D path includes anchor points in the physical environment corresponding to the virtual anchors set by the author 710). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have allowed a user to move the virtual object from a first anchor point to a second anchor point such that the virtual object can be displayed along the trajectory for viewing by a see-through screen of a head-mounted AR display device. One of the ordinary skill in the art would have been motivated to have displayed the trajectory of the movement of the virtual object in a view of the multi-user shared virtual/augmented reality environment. 
Re Claim 46: 
The claim 46 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the processing unit is configured to select the first common anchor point from the common anchor points for determining the first location of the virtual content based on where a first action of the virtual content is occurring at the first time point, and wherein the processing unit is configured to select the second common anchor point from the common anchor points for determining the second location of the virtual content based on where a second action of the virtual content is occurring at the second time point.
Bachrach explicitly teaches the claim limitation that “the processing unit is configured to select the first common anchor point from the common anchor points for determining the first location of the virtual content based on where a first action of the virtual content is occurring at the first time point, and wherein the processing unit is configured to select the second common anchor point from the common anchor points for determining the second location of the virtual content based on where a second action of the virtual content is occurring at the second time point” (Bachrach teaches at FIG. 14, Paragraph 0113-0115 and Paragraph 0118-0119 that causing the virtual object 1472 to be displayed based on the first common anchor/marker/tag point 1452 at a first time point and determining the second location of the virtual object 1472 based on the second common anchor/marker/tag 1452 at a second time point, the first location of the virtual object 1472 corresponding to a first part of the trajectory 1460 and the second location of the virtual object 1472 corresponding to a second part of the trajectory 1460). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have allowed a user to place navigational markers/tags in the physical environment 1430 to have defined a flight path 1460 based on at least on the positions of the one or more virtual objects 1452 as navigation markers placed by the user corresponding to the anchor points in the physical environment 1430 for rendering the graphical virtual objects 1474 corresponding to the locations of the UAV 100 and/or displaying the rendered graphical objects as overlays using a see-through screen of a head-mounted AR display device. One of the ordinary skill in the art would have been motivated to have displayed the virtual navigational object to the user in a view of the multi-user shared virtual/augmented reality environment. 
Szafir/Tian/Benett explicitly teaches the claim limitation that “the processing unit is configured to select the first common anchor point from the common anchor points for determining the first location of the virtual content based on where a first action of the virtual content is occurring at the first time point, and wherein the processing unit is configured to select the second common anchor point from the common anchor points for determining the second location of the virtual content based on where a second action of the virtual content is occurring at the second time point” (Szafir teaches at Paragraph 0026 that a high-level supervisory interface allows users to plot waypoints (anchor points) outlining desired robot path and at FIGS. 7A-7B and Paragraph 0064-0068 that the users control the virtual robot surrogate….allowing the physical robot 720 to constantly chase the surrogate 710….the user operates the virtual robot surrogate 710 to create a plan by adding/editing virtual waypoints 760 wherein the virtual robot surrogate 710 moves along the trajectory of waypoints 760 when the physical robot 720 constantly chase the virtual robot surrogate under the users’ control commands. 
Tian teaches at FIG. 1 and Paragraph 0050 that a user can place down a first anchor point of a virtual object at a first corner where the floor meets two adjacent walls, e.g., the user will know where the corner is by touching the scene, and then extend the virtual object along the edge between the floor and one of the walls until reaching the other corner….the user can choose to mark one or more points along the movement path as guidance for the robot 102 to follow. The corner points are the anchor points according to Newcombe Paragraph 0036. 
Bennett teaches at FIGS. 7A-7D and Paragraph 0085-0089 that puppeteering allows an author to use a 3D interface to record a 3D path to animate a selected 3D asset…an author might record a 3D path for a virtual image of a drone quadcopter…moving the drone throughout the room by moving the gesture through a desired 3D path and dropping the drone at a desired end point (anchor point) by finishing the gesture…The recorded 3D path may be generated with respect to a virtual object anchor for the 3D asset…configurable behavior parameters can include…location and orientation of one or more virtual object anchors to tether the puppeteering animation,….a 3D path, assignments of asset states to segments of the 3D path…author 710 initiates a puppeteering recording for virtual drone 715 with her hand 712 by pinching to grab virtual drone 715…as author 710 moves virtual drone 715 throughout the room, virtual timer 725 moves with virtual drone 715 and recorded 3D path 720 is rendered to reflect the path of virtual drone 715. It is noted that the 3D path includes anchor points in the physical environment corresponding to the virtual anchors set by the author 710). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have allowed a user to move the virtual object from a first anchor point to a second anchor point such that the virtual object can be displayed along the trajectory for viewing by a see-through screen of a head-mounted AR display device. One of the ordinary skill in the art would have been motivated to have displayed the trajectory of the movement of the virtual object in a view of the multi-user shared virtual/augmented reality environment. 
Re Claim 47: 
The claim 47 encompasses the same scope of invention as that of the claim 13 except additional claim limitation that the processing unit is configured to select the first common anchor point from the common anchor points for determining the first location of the virtual content based on where a first action of the virtual content is occurring at the first time point, and wherein the processing unit is configured to select the second common anchor point from the common anchor points for determining the second location of the virtual content based on where a second action of the virtual content is occurring at the second time point.
Bachrach explicitly teaches the claim limitation that “the processing unit is configured to select the first common anchor point from the common anchor points for determining the first location of the virtual content based on where a first action of the virtual content is occurring at the first time point, and wherein the processing unit is configured to select the second common anchor point from the common anchor points for determining the second location of the virtual content based on where a second action of the virtual content is occurring at the second time point” (Bachrach teaches at FIG. 14, Paragraph 0113-0115 and Paragraph 0118-0119 that causing the virtual object 1472 to be displayed based on the first common anchor/marker/tag point 1452 at a first time point and determining the second location of the virtual object 1472 based on the second common anchor/marker/tag 1452 at a second time point, the first location of the virtual object 1472 corresponding to a first part of the trajectory 1460 and the second location of the virtual object 1472 corresponding to a second part of the trajectory 1460). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have allowed a user to place navigational markers/tags in the physical environment 1430 to have defined a flight path 1460 based on at least on the positions of the one or more virtual objects 1452 as navigation markers placed by the user corresponding to the anchor points in the physical environment 1430 for rendering the graphical virtual objects 1474 corresponding to the locations of the UAV 100 and/or displaying the rendered graphical objects as overlays using a see-through screen of a head-mounted AR display device. One of the ordinary skill in the art would have been motivated to have displayed the virtual navigational object to the user in a view of the multi-user shared virtual/augmented reality environment. 
Szafir/Tian/Benett explicitly teaches the claim limitation that “the processing unit is configured to select the first common anchor point from the common anchor points for determining the first location of the virtual content based on where a first action of the virtual content is occurring at the first time point, and wherein the processing unit is configured to select the second common anchor point from the common anchor points for determining the second location of the virtual content based on where a second action of the virtual content is occurring at the second time point” (Szafir teaches at Paragraph 0026 that a high-level supervisory interface allows users to plot waypoints (anchor points) outlining desired robot path and at FIGS. 7A-7B and Paragraph 0064-0068 that the users control the virtual robot surrogate….allowing the physical robot 720 to constantly chase the surrogate 710….the user operates the virtual robot surrogate 710 to create a plan by adding/editing virtual waypoints 760 wherein the virtual robot surrogate 710 moves along the trajectory of waypoints 760 when the physical robot 720 constantly chase the virtual robot surrogate under the users’ control commands. 
Tian teaches at FIG. 1 and Paragraph 0050 that a user can place down a first anchor point of a virtual object at a first corner where the floor meets two adjacent walls, e.g., the user will know where the corner is by touching the scene, and then extend the virtual object along the edge between the floor and one of the walls until reaching the other corner….the user can choose to mark one or more points along the movement path as guidance for the robot 102 to follow. The corner points are the anchor points according to Newcombe Paragraph 0036. Newcombe teaches at Paragraph 0036 that mapping module 206 may establish anchor points based on the 3D points…the term “anchor points” may refer to spatial anchor points, such as corners of rooms, door boundaries, object endpoints. Mapping module 206 may recognize spatial anchor points from the 3D points. Accordingly, the claimed anchor points are subject to broadest reasonable interpretation. 

Bennett teaches at FIGS. 7A-7D and Paragraph 0085-0089 that puppeteering allows an author to use a 3D interface to record a 3D path to animate a selected 3D asset…an author might record a 3D path for a virtual image of a drone quadcopter…moving the drone throughout the room by moving the gesture through a desired 3D path and dropping the drone at a desired end point (anchor point) by finishing the gesture…The recorded 3D path may be generated with respect to a virtual object anchor for the 3D asset…configurable behavior parameters can include…location and orientation of one or more virtual object anchors to tether the puppeteering animation,….a 3D path, assignments of asset states to segments of the 3D path…author 710 initiates a puppeteering recording for virtual drone 715 with her hand 712 by pinching to grab virtual drone 715…as author 710 moves virtual drone 715 throughout the room, virtual timer 725 moves with virtual drone 715 and recorded 3D path 720 is rendered to reflect the path of virtual drone 715. It is noted that the 3D path includes anchor points in the physical environment corresponding to the virtual anchors set by the author 710). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have allowed a user to move the virtual object from a first anchor point to a second anchor point such that the virtual object can be displayed along the trajectory for viewing by a see-through screen of a head-mounted AR display device. One of the ordinary skill in the art would have been motivated to have displayed the trajectory of the movement of the virtual object in a view of the multi-user shared virtual/augmented reality environment. 


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. US-PGPUB No. 2020/0117270 (hereinafter Gibson) in view of Eade et al. US-PGPUB No. 2018/0285052 (hereinafter Eade); Leeper et al. US-PGPUB No. 2019/0224572 (hereinafter Leeper); Frushour et al. US-Patent No. 9,626,737 (hereinafter Frushour); 

Lazarow US-PGPUB No. 2019/0114802 (hereinafter Lazarow); Paulovich et al. US-PGPUB No. 2018/0321894 (hereinafter Paulovich) and Schwarz et al. US-PGPUB No. 2018/0286126 (hereinafter Schwarz);  
Bachrach et al. US-PGPUB No. 2019/0378423 (hereinafter Bachrach); 
Szafir et al. US-PGPUB No. 2021/0094180 (hereinafter Szafir); 
Tian et al. US-PGPUB No. 2020/0117898 (hereinafter Tian); 
Bennett et al. US-PGPUB No. 2019/0236842 (hereinafter Bennett); 
Newcombe et al. US-PGPUB No. 2021/0042994 (hereinafter Newcombe); 
and Bharti et al. US Patent No. 10,311,637 (hereinafter Bharti). 
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that t the processing unit is configured to select a subset of the common anchor points. 
However, Paulovich/Eade at least implicitly teaches the claim limitation that the processing unit is configured to select a subset of the common anchor points (Paulovich teaches identifying a first set of anchors within the field of view of the HMD device 258. Paulovich teaches at Paragraph 0055 that both Matt’s HMD device 258 and Chris’s HMD device 304 may display the motorcycle hologram 260 at target location 264 relative to the shared anchor 266. Paulovich teaches at FIG. 2 that the HMD device 258’s field of view includes the anchor 248 and the anchor 250. The first set of anchors include the shared anchor 248 and the shared anchor 250. 
Paulovich teaches identifying a second set of anchors within the field of view of HMD device 304. Paulovich teaches at FIG. 4 and Paragraph 0057 that Christ’s HMD device 304 may identify two or more shared anchor tags in the image data of room 200….his HMD device 304 may first identify shared anchor tag 270 and then identify shared anchor tag 248 and at Paragraph 0063 that when HMD device 304 identifies shared anchor tag 248, the device may receive shared anchor 250 and its related location information. The second set of anchors at least include the shared anchor tag 270, the shared anchor tag 248 and the shared anchor 250. 
Paulovich teaches at Paragraph 0045 that Carrie may designate the target location 220 of the sculpture hologram 218 via user input and at Paragraph 0046 that Carrie’s colleague Eddie 204 may desire to join Carrie in viewing and interacting the sculpture hologram 218. Eddie’s HMD device 214 may join the same application session of the hologram development application 90 in which Carrie’s HMD device 216 is participating….Eddie’s HMD device 214 may utilize the same shared anchor 224 to display the sculpture hologram 218 to Eddie 204 in the same target location 220 as the sculpture is displayed to Carrie…a shared anchor tag 226 may be located on Carrie’s desk 210 and at Paragraph 0049 that each of the shared anchor tags 226, 248 and 270 may comprise a unique visual fiducial that is associated with a corresponding shared anchor such as shared anchors 224, 250 and 266 and at Paragraph 0057 that Chris’ HMD device 304 may identify two or more shared anchor tags in the image data of room 200. 
Eade teaches at Paragraph 0051 that users can share multiple virtual place-based anchors, not being limited to one particular physical location.  
Eade’s table 308 or any physical object or any stable locations (such as window, or corners of the window, clock or center anchor point 64 of the clock) in the physical environment may be mapped to anchor points according to Gibson’s disclosure. Eade teaches at Paragraph 0049 that multiple anchors may be interlinked with each other via pose 62A-T and at Paragraph 0050 that the first display device 30 wishes to share anchor 56 with the second display device 34…packaging merely a subset of the anchors 56 and 64, poses 62A-T and keyframes 60A-Q in the entire room. 
Eade teaches at Paragraph 0039 that a hologram 50 is projected on a table 308 using a target anchor 56 that is on a picture 310. Another neighboring anchor 64 for another hologram is located in a clock 312…..the first user 302 and the second user 304 are roaming about the room 306 as they operate the first display device 30 and the second display device 40, respectively, to view the hologram 50 from various angles in the room 306 from their respective vantage points…..display devices may be configured to observe corners in their environments such as the four corners of each of the two depicted windows to correct their estimated position. Thus, one example of local map data that may be stored by each device is feature matching data indicating the detected corners of the windows in the room. As the hologram 50 is viewed by forth the first user 302 of the first display device 30 and the second user 304 of the second display device 40, the target anchor 56 or the table 308 is a common anchor of both the first display device 30 and the second display device 40. 
Eade teaches at Paragraph 0040 that to set up the hologram 50, the first user 302 may designate the virtual location of the virtual place-located anchor 56 via user input by operating the first display device 30 and at Paragraph 0042-0043 that the first user 302 may desire to share the hologram 50 with a second user 304 who is using a second display device 34…the second device 34 receives the anchor data 54 and serialized neighboring map data 66…uses the integrated map data 68 to render the hologram 50 image on the display 35 of the second display device 34…by applying a common global coordinate system corresponding to the 3D coordinate space of the physical environment). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Paulovich’s shared anchors between the two display devices in communication with each other to have modified Gibson’s identification of common anchors in the physical environment in order to provide virtual content tied to the common anchors viewed by both users. One of the ordinary skill in the art would have been motivated to have provided holograms at the located anchors from the vantage points of the respective devices such that rendering a hologram based on a known position and/or orientation of an anchor within the shared coordinate system provides the most accurate positioning for that hologram at any given time. 
However, Bharti teaches the claim limitation that the processing unit is configured to select a subset of the common anchor points (Bharti teaches at column 5, lines 50-67 and column 6, lines 1-31 that a user’s user-specific reference point allows the user to have the user’s own temporary reference point from which the user can work for a given section of the model…multiple different users may work from a same point of reference…there can be any arbitrary points of reference from which a perspective to the grid structure and digital model is desired and at column 8, lines 19-45 that participating users’ head mounted devices can communicate with each other and identify a common anchor reference point within a common field of view of the users. The anchor reference point can be a specific geo-coordinate, a static object or the like….additional temporary points of reference can also be established to serve as focus for the users…the users can work from different points of reference). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have further incorporated Bharti to have identified one or more anchor points as common reference points for the participant users of the HMD devices to have visualized the virtual model or tagged the elements of the virtual model to have modified Eade’s augmented reality display of the virtual model (e.g., hologram) relative to the identified common anchor points. One of the ordinary skill in the art to have allowed the users to have selected the anchor points to have viewed the virtual models (e.g., holograms) relative to the anchor points. 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the processing unit is configured to select the subset of the common anchor points to reduce localization error of the first user and the second user relative to each other.
Lazarow teaches the claim limitation that the processing unit is configured to select the subset of the common anchor points to reduce localization error of the first user and the second user relative to each other (Lazarow teaches at Paragraph 0035 that the second HMD 105 may initiate remote localization procedure by generating a key frame that may be a 3D model of where the user of the second HMD 105 device is currently located within one or both of the virtual and physical environment and while the second HMD 105 may be unable to identify the location of the first spatial anchor, e.g., table, the second HMD 105 may nonetheless be able to identify another fixed spatial anchor, e.g., a corner of a bookshelf that is with the field of view of the second HMD 105…the second HMD 105 may include the location of the second spatial anchor within the key frame information that is transmitted to the first HMD 105 for remote localization. 
Lazarow teaches at Paragraph 0031 that a shared virtual session may be initiated by a first user operating the first HMD 105 that generates and shares a coordinate system of the environment including a spatial anchor to a set of one or more second HMDs 105…a spatial anchor may be a set of one or more points that identify a position and/or orientation of a real object in the real world environment. Spatial anchors of one HMD 105 may be adjusted relative to other anchors or frames of reference of one or more other HMDs 105). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Lazarow’s teaching of using the common spatial anchor points to have reduced localization error of the first user and the second user. One of the ordinary skill in the art would have been motivated to have aligned the local maps of the first user and the second user in the shared coordinate system. 

Claims 5, 6, 8 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. US-PGPUB No. 2020/0117270 (hereinafter Gibson) in view of Eade et al. US-PGPUB No. 2018/0285052 (hereinafter Eade); Leeper et al. US-PGPUB No. 2019/0224572 (hereinafter Leeper); Frushour et al. US-Patent No. 9,626,737 (hereinafter Frushour); 
Lazarow US-PGPUB No. 2019/0114802 (hereinafter Lazarow); Paulovich et al. US-PGPUB No. 2018/0321894 (hereinafter Paulovich); Schwarz et al. US-PGPUB No. 2018/0286126 (hereinafter Schwarz); 
Bachrach et al. US-PGPUB No. 2019/0378423 (hereinafter Bachrach); 
Szafir et al. US-PGPUB No. 2021/0094180 (hereinafter Szafir); 
Tian et al. US-PGPUB No. 2020/0117898 (hereinafter Tian); 
Bennett et al. US-PGPUB No. 2019/0236842 (hereinafter Bennett); 
Newcombe et al. US-PGPUB No. 2021/0042994 (hereinafter Newcombe). 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the processing unit is configured to position and/or to orient the virtual content based on the at least one of the common anchor points.
However, Eade at least implicitly teaches the claim limitation that the processing unit is configured to position and/or to orient the virtual content based on the at least one of the common anchor points (Eade’s table 308 or any physical object or any stable locations (such as window, or corners of the window, clock or center anchor point 64 of the clock) in the physical environment may be mapped to anchor points according to Gibson’s disclosure. Eade teaches at Paragraph 0039 that a hologram 50 is projected on a table 308 using a target anchor 56 that is on a picture 310. Another neighboring anchor 64 for another hologram is located in a clock 312…..the first user 302 and the second user 304 are roaming about the room 306 as they operate the first display device 30 and the second display device 40, respectively, to view the hologram 50 from various angles in the room 306 from their respective vantage points…..display devices may be configured to observe corners in their environments such as the four corners of each of the two depicted windows to correct their estimated position. Thus, one example of local map data that may be stored by each device is feature matching data indicating the detected corners of the windows in the room. As the hologram 50 is viewed by forth the first user 302 of the first display device 30 and the second user 304 of the second display device 40, the target anchor 56 or the table 308 is a common anchor of both the first display device 30 and the second display device 40. 
Eade teaches at Paragraph 0040 that to set up the hologram 50, the first user 302 may designate the virtual location of the virtual place-located anchor 56 via user input by operating the first display device 30 and at Paragraph 0042-0043 that the first user 302 may desire to share the hologram 50 with a second user 304 who is using a second display device 34…the second device 34 receives the anchor data 54 and serialized neighboring map data 66…uses the integrated map data 68 to render the hologram 50 image on the display 35 of the second display device 34…by applying a common global coordinate system corresponding to the 3D coordinate space of the physical environment). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Eade’s common anchor transfer program 38 to have transfer the common anchors in the anchor data 54 between the two display devices in communication with each other to have modified Gibson’s identification of common anchors in the physical environment in order to provide virtual content tied to the common anchors viewed by both users. One of the ordinary skill in the art would have been motivated to have provided holograms at the located anchors from the vantage points of the respective devices such that rendering a hologram based on a known position and/or orientation of an anchor within the shared coordinate system provides the most accurate positioning for that hologram at any given time. 
Paulovich teaches the claim limitation that the processing unit is configured to position and/or to orient the virtual content based on the at least one of the common anchor points (
Paulovich teaches at Paragraph 0027 that the body-locked position of the holographic object appears to be moveable relative to real-world objects. Paulovich teaches at Paragraph 0056 that Chris’ HMD device 304 may receive display data for the motorcycle hologram 260 directly from Matt’s HMD device 340 and Chris’ HMD device 304 may identify two or more shared anchor tags in the image data of room 200…..based on at least identifying shared anchor tag 270 before identifying shared anchor tag 248, Chris’s HMD device 304 may use the earlier –identified shared anchor tag 270 display the motorcycle hologram 260 on Matt’s desk 256 and at Paragraph 0058 that the shared anchor tag closest to Chris’s HMD device 304 may be used….Chris’s HMD device 304 may determine that shared anchor tag 270 on Matt’s desk 256 is closer to the device than either shared anchor tag 248 on Jeff’s desk 236 or shared anchor tag 226 on Carrie’s desk 210 and based at least on determining that shared anchor tag 270 is closer, Chris’ HMD device 304 may display the motorcycle hologram 260 relative to shared anchor tag 270 on Matt’s desk 256 and at Paragraph 0059 that Chris’ HMD device 304 may identify both shared anchor tag 270 and shared anchor tag 248. In response, the device may display both the motorcycle hologram 260 and the wizard hologram 244 along with display selection indicators 500 and 504 with each hologram. By selecting one of the display selection indicators, Chris 300 may choose which hologram to interact with and at Paragraph 0060 that the hologram corresponding to the selected shared anchor tag may be displayed while the hologram corresponding to the non-selected anchor is not displayed). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Paulovich’s shared anchors between the two display devices in communication with each other to have modified Gibson’s identification of common anchors in the physical environment in order to provide virtual content tied to the common anchors viewed by both users. One of the ordinary skill in the art would have been motivated to have provided holograms at the located anchors from the vantage points of the respective devices such that rendering a hologram based on a known position and/or orientation of an anchor within the shared coordinate system provides the most accurate positioning for that hologram at any given time. 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that each of the anchor points in the first set is a point in a persistent coordinate frame (PCF).
However, Eade at least implicitly teaches the claim limitation that each of the anchor points in the first set is a point in a persistent coordinate frame (PCF) (Eade’s table 308 or any physical object or any stable locations (such as window, or corners of the window, clock or center anchor point 64 of the clock) in the physical environment may be mapped to anchor points according to Gibson’s disclosure. Eade teaches at Paragraph 0039 that a hologram 50 is projected on a table 308 using a target anchor 56 that is on a picture 310. Another neighboring anchor 64 for another hologram is located in a clock 312…..the first user 302 and the second user 304 are roaming about the room 306 as they operate the first display device 30 and the second display device 40, respectively, to view the hologram 50 from various angles in the room 306 from their respective vantage points…..display devices may be configured to observe corners in their environments such as the four corners of each of the two depicted windows to correct their estimated position. Thus, one example of local map data that may be stored by each device is feature matching data indicating the detected corners of the windows in the room. As the hologram 50 is viewed by forth the first user 302 of the first display device 30 and the second user 304 of the second display device 40, the target anchor 56 or the table 308 is a common anchor of both the first display device 30 and the second display device 40. 
Eade teaches at Paragraph 0040 that to set up the hologram 50, the first user 302 may designate the virtual location of the virtual place-located anchor 56 via user input by operating the first display device 30 and at Paragraph 0042-0043 that the first user 302 may desire to share the hologram 50 with a second user 304 who is using a second display device 34…the second device 34 receives the anchor data 54 and serialized neighboring map data 66…uses the integrated map data 68 to render the hologram 50 image on the display 35 of the second display device 34…by applying a common global coordinate system corresponding to the 3D coordinate space of the physical environment). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Eade’s common anchor transfer program 38 to have transfer the common anchors in the anchor data 54 between the two display devices in communication with each other to have modified Gibson’s identification of common anchors in the physical environment in order to provide virtual content tied to the common anchors viewed by both users. One of the ordinary skill in the art would have been motivated to have provided holograms at the located anchors from the vantage points of the respective devices such that rendering a hologram based on a known position and/or orientation of an anchor within the shared coordinate system provides the most accurate positioning for that hologram at any given time. 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the processing unit is configured to provide the virtual object for display in the first display screen, such that the virtual object appears to be moving in a space that is between the first user and the second user. 
Paulovich/Lazarow/Eade teaches the claim limitation that the processing unit is configured to provide the virtual object for display in the first display screen, such that the virtual object appears to be moving in a space that is between the first user and the second user (Eade teaches at Paragraph 0027 that hologram 50 that are displayed on the display 20 may appear to slightly move or vibrate relative to the physical environment and at Paragraph 0023 that anchors may be placed in any location, but are often placed in positions at locations where feature exist that are recognizable via machine vision techniques and the holograms are positioned within a predetermined distance from the anchors. 
Lazarow teaches at Paragraph 0032 that the position and orientation of the pieces of the virtual chess board may be modified and adjusted by user’s input that may move the pieces as if they were real objects. 
Paulovich at Paragraph 0045 that Carrie may designate the target location 220 of the sculpture hologram 218 via user input such as one or more gestures (designating the target location 220 allows the sculpture hologram 218 to be moved from a first anchor point to a second anchor point. Paulovich teaches at Paragraph 0027 that the body-locked position of the holographic object appears to be moveable relative to real-world objects). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Paulovich’s shared anchors between the two display devices in communication with each other to have modified Gibson’s identification of common anchors in the physical environment in order to provide virtual content tied to the common anchors viewed by both users. One of the ordinary skill in the art would have been motivated to have provided holograms at the located anchors from the vantage points of the respective devices such that rendering a hologram based on a known position and/or orientation of an anchor within the shared coordinate system provides the most accurate positioning for that hologram at any given time. 
Re Claim 13: 
The claim 13 is in parallel with the claim 1 with additional claim limitation that the processing unit is configured to select one of the common anchor points for placing the virtual content by selecting the one of the common anchor points that is the closest to, or that is within a distance threshold from, an action of the virtual content.
Eade in view of Paulovich/Lazarow/Schwarz implicitly teaches or suggests the claim limitation that the processing unit is configured to select one of the common anchor points for placing the virtual content by selecting the one of the common anchor points that is the closest to, or that is within a distance threshold from, an action of the virtual content. 
Paulovich at Paragraph 0045 that Carrie may designate the target location 220 of the sculpture hologram 218 via user input such as one or more gestures (designating the target location 220 allows the sculpture hologram 218 to be moved from a first anchor point to a second anchor point. 
Paulovich teaches at Paragraph 0027 that the body-locked position of the holographic object appears to be moveable relative to real-world objects. Paulovich teaches at Paragraph 0056 that Chris’ HMD device 304 may receive display data for the motorcycle hologram 260 directly from Matt’s HMD device 340 and Chris’ HMD device 304 may identify two or more shared anchor tags in the image data of room 200…..based on at least identifying shared anchor tag 270 before identifying shared anchor tag 248, Chris’s HMD device 304 may use the earlier –identified shared anchor tag 270 display the motorcycle hologram 260 on Matt’s desk 256 and at Paragraph 0058 that the shared anchor tag closest to Chris’s HMD device 304 may be used….Chris’s HMD device 304 may determine that shared anchor tag 270 on Matt’s desk 256 is closer to the device than either shared anchor tag 248 on Jeff’s desk 236 or shared anchor tag 226 on Carrie’s desk 210 and based at least on determining that shared anchor tag 270 is closer, Chris’ HMD device 304 may display the motorcycle hologram 260 relative to shared anchor tag 270 on Matt’s desk 256 and at Paragraph 0059 that Chris’ HMD device 304 may identify both shared anchor tag 270 and shared anchor tag 248. In response, the device may display both the motorcycle hologram 260 and the wizard hologram 244 along with display selection indicators 500 and 504 with each hologram. By selecting one of the display selection indicators, Chris 300 may choose which hologram to interact with and at Paragraph 0060 that the hologram corresponding to the selected shared anchor tag may be displayed while the hologram corresponding to the non-selected anchor is not displayed. 
Paulovich teaches in an alternative embodiment that the holographic object 244 can set in a body-locked mode with respect to the HMD device 304 such that the wizard hologram object 244 can be moved in the depth direction from a first location (e.g., the target location 245) closer to the first anchor common anchor point 248 than to the second common anchor point 250 to a second location closer to the second common anchor point 250 than to the first common anchor point 248. The movement of the wizard hologram 244 is enabled when the HMD device 304 displays the wizard hologram 244 in a body-locked mode and moves when the user 300 moves in the depth direction towards the desk 236 as shown in FIGS. 5-6 where the user 300 moves from a first position in FIG. 5 to a second position in FIG. 6 in the depth direction. When the user 300 engaged the holographic object in a body-locked mode, the holographic object is also moved in a depth direction following the user’s movement trajectory. 
According to Schwarz, the holograms can also moved via user interactions along a depth/horizontal/vertical directions (e.g., Schwarz teaches at Paragraph 0047 that by altering his head gaze direction the user 200 may move the motorcycle 244 around the room 210 and a distance between the motorcycle 244 and the HMD device 18 may be controlled by user voice command such as Back or Forward. 
Schwarz teaches at Paragraph 0032 that the HMD device 18  may operate in a body-locked mode in which one or more virtual objects may be displayed via the HMD device with body-locked positions and the body-locked position of the holographic object appears to be moveable relative to real-world objects (anchors such as the corners of the table top 236) and at Paragraph 0045-0047 that the UI elements 76 may be displayed in an object-locked manner with the holographic motorcycle 244…as the user 200 moves the motorcycle 244 within room 210, the UI elements 76 may follow the motorcycle as if attached to the motorcycle. The user 200 manipulates the holographic object 244 (e.g., moves, rotates, scales or otherwise changes the display of the motorcycle).Rotating the holographic object 244 means that the holographic object 244 is moved/rotated along a circular path.  Schwarz teaches at FIGS. 5-15 that the holographic object 244 is moved towards the tabletop 236 by the user following a predetermined trajectory starting from the position at FIG. 5 and ending at the position at FIG. 8 such that the holographic object 244 can be moved from a first position closer to a first corner of the table top 236 to a second position closer to a second corner of the table top 236. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Paulovich/Schwarz’s user interaction of the holographic object by movement along a path/trajectory of the movement in the depth direction or by operating the HMD device in a body-locked mode so as to have moved the holographic object to have modified Eade’s world-locked mode of the holographic object as the holographic object can be moved following the same trajectory path of the user’s movement using the body-locked mode of operation. One of the ordinary skill in the art would have been motivated to have provided the body-locked holograms following the user’s movement path. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Paulovich’s shared anchors between the two display devices in communication with each other to have modified Gibson and Eade’s identification of common anchors in the physical environment in order to provide virtual content tied to the common anchors viewed by both users. One of the ordinary skill in the art would have been motivated to have provided holograms at the located anchors from the vantage points of the respective devices such that rendering a hologram based on a known position and/or orientation of an anchor within the shared coordinate system provides the most accurate positioning for that hologram at any given time. 
Lazarow teaches at FIG. 2A-2B that the HMD devices’ field of view may include two common anchor points 230 and 240. Lazarow teaches that the user can move a chess piece on a trajectory/path on the virtual chess board such that the particular chess piece can be moved from a first location closer to the first common anchor point 230 than to the second common anchor point 240 to a second location closer to the second common anchor point 240 than to the first common anchor point 230. The movement of particular chess piece such as a knight chess piece on the chess board has a predetermined path/trajectory/rule if the selected chess piece is the knight. 
Lazarow teaches at Paragraph 0031 that a shared virtual session may be initiated by a first user operating the first HMD 105 that generates and shares a coordinate system of the environment including a spatial anchor to a set of one or more second HMDs 105…a spatial anchor may be a set of one or more points that identify a position and/or orientation of a real object in the real world environment. Spatial anchors of one HMD 105 may be adjusted relative to other anchors or frames of reference of one or more other HMDs 105. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Lazarow’s movement of the chess pieces along predetermined path on the chess board to have modified Gibson, Paulovich and Eede’s movement of the virtual object in the shared AR environment. One of the ordinary skill in the art would have been motivated to have allowed the user to have interacted with the holograms in the shared AR environment according to the predetermined rule/path/trajectory (Lazarow Paragraph 0032). 

However, Leeper in view of Frushour teaches the claim limitation that the processing unit is configured to select one of the common anchor points for placing the virtual content by selecting the one of the common anchor points that is the closest to, or that is within a distance threshold from, an action of the virtual content (
Frushour explicitly teaches a path movement while Leeper implicitly teaches a path of movement because Leeper’s system is capable of allowing the virtual object to be moved along a determined path. Frushour teaches at FIG. 1 that the virtual object 11 is moved along the path 103. Frushour teaches at FIG. 4 that the object 411 is moved along a path 403. 
Leeper teaches at FIGS. 1-4 and Paragraph 0026 and Paragraph 0034 that this can provide the other users with a mechanism in which to move virtual objects in a way for other users to view and interact with such objects in the same scenes in the shared AR environment….The computing device 106 may be manipulated by a user to capture content via move or otherwise modify objects in the AR environment 100…such manipulations may be translated into a corresponding movement in an immersive AR environment generated by the HMD device 104 and at Paragraph 0144 that the rendered movements can control objects in the VR space. 
It is noted that Leeper implicitly teaches moving a virtual object from a first location to a second location by the user along a determined trajectory by the user. 
Leeper teaches at FIGS. 3D-3F that the virtual object 320 can be moved along the horizontal axis trajectory with respect to the common anchor points 312 and 318 toward the anchor 318 so that the new position of the virtual object 320 moves from a first location at FIG. 3E that is closer to the first common anchor point 312 than to the second common anchor point 318 to a second location at FIG. 3F that is closer to the second common anchor point 318 than to the first common anchor point 312). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have moved the virtual object along a path of movement in the AR environment when the common anchor points (common objects) are present in the shared physical environment. One of the ordinary skill in the art would have been motivated to have allowed the user to interact with the virtual objects in the shared space of the AR environment by the first user and the second user. 
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that a position and/or a movement of the virtual content is controllable by a first handheld device of the first user. 
Paulovich/Lazarow teaches the claim limitation that a position and/or a movement of the virtual content is controllable by a first handheld device of the first user (Lazarow teaches at Paragraph 0032 that the position and orientation of the pieces of the virtual chess board may be modified and adjusted by user’s input that may move the pieces as if they were real objects. 
Paulovich at Paragraph 0045 that Carrie may designate the target location 220 of the sculpture hologram 218 via user input such as one or more gestures (designating the target location 220 allows the sculpture hologram 218 to be moved from a first anchor point to a second anchor point). 
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 14 except additional claim limitation that the position and/or the movement of the virtual content is also controllable by a second handheld device of the second user.
Paulovich/Lazarow teaches the claim limitation that the position and/or the movement of the virtual content is also controllable by a second handheld device of the second user (
Paulovich teaches at Paragraph 0027 that the body-locked position of the holographic object appears to be moveable relative to real-world objects. Paulovich teaches at Paragraph 0023 processor 22 to detect movements such as gesture-based inputs, a selection of a virtual object displayed via the HMD device 18 and at Paragraph 0045 that Carrie may designate the target location 220 of the sculpture hologram 218 via user input such as one or more gestures (designating the target location 220 allows the sculpture hologram 218 to be moved from a first anchor point to a second anchor point. 

Lazarow teaches at Paragraph 0032 that the position and orientation of the pieces of the virtual chess board may be modified and adjusted by user’s input that may move the pieces as if they were real objects). 
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the processing unit is configured to localize the first user and the second user to a same mapping information based on at least one of the common anchor points.
Lazarow teaches the claim limitation that the processing unit is configured to localize the first user and the second user to a same mapping information based on at least one of the common anchor points (Lazarow teaches at Paragraph 0035 that the second HMD 105 may initiate remote localization procedure by generating a key frame that may be a 3D model of where the user of the second HMD 105 device is currently located within one or both of the virtual and physical environment and while the second HMD 105 may be unable to identify the location of the first spatial anchor, e.g., table, the second HMD 105 may nonetheless be able to identify another fixed spatial anchor, e.g., a corner of a bookshelf that is with the field of view of the second HMD 105…the second HMD 105 may include the location of the second spatial anchor within the key frame information that is transmitted to the first HMD 105 for remote localization. 
Lazarow teaches at Paragraph 0031 that a shared virtual session may be initiated by a first user operating the first HMD 105 that generates and shares a coordinate system of the environment including a spatial anchor to a set of one or more second HMDs 105…a spatial anchor may be a set of one or more points that identify a position and/or orientation of a real object in the real world environment. Spatial anchors of one HMD 105 may be adjusted relative to other anchors or frames of reference of one or more other HMDs 105).  
Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the processing unit is configured to cause the first display screen to display the virtual content so that the virtual content will appear to be in a spatial relationship with respect to a physical object in a surround environment of the first user.
Lazarow teaches the claim limitation that the processing unit is configured to cause the first display screen to display the virtual content so that the virtual content will appear to be in a spatial relationship with respect to a physical object in a surround environment of the first user (Lazarow teaches at Paragraph 0031 that a shared virtual session may be initiated by a first user operating the first HMD 105 that generates and shares a coordinate system of the environment including a spatial anchor to a set of one or more second HMDs 105…a spatial anchor may be a set of one or more points that identify a position and/or orientation of a real object in the real world environment. Spatial anchors of one HMD 105 may be adjusted relative to other anchors or frames of reference of one or more other HMDs 105). 
Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the processing unit is configured to obtain one or more sensor inputs; and wherein the processing unit is configured to assist the first user in accomplishing an objective involving the virtual content based on the one or more sensor inputs. 
Paulovich further teaches the claim limitation that the processing unit is configured to obtain one or more sensor inputs; and wherein the processing unit is configured to assist the first user in accomplishing an objective involving the virtual content based on the one or more sensor inputs (Paulovich teaches at Paragraph 0045 that Carrie may designate the target location 220 of the sculpture hologram 218 via user input such as one or more gestures and teaches at Paragraph 0023 utilizing an RGB camera to capture image data that may be used by the processor 22 to detect movements within a field of view of the HMD device such as gesture-based inputs or other movements performed by a wearer and at Paragraph 0082 camera for gesture recognition and at Paragraph 0045 that Carrie may designate the target location 220 of the sculpture hologram 218 via user input such as one or more gestures…Carrie’s HMD device 216 may programmatically generate the target sculpture hologram 218 in the content of a hologram development application 90 that enables Carrie to manipulate various aspects and features on Carrie’s HMD device 216 and at Paragraph 0063 that the device may receive shared anchor 250 and its related location information and may receive display data for the wizard hologram 244 at the location 245 of Jeff’s desk 236). 
Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 18 except additional claim limitation that the one or more sensor inputs indicates an eye gaze direction, an upper extremity kinematics, a body position, a body orientation, or any combination of the foregoing, of the first user.
Paulovich further teaches the claim limitation that the one or more sensor inputs indicates an eye gaze direction, an upper extremity kinematics, a body position, a body orientation, or any combination of the foregoing, of the first user (Paulovich teaches at Paragraph 0024 that the data from optical sensor system 40 may be used by the processor 22 to determine direction/location and orientation data that enables position/motion tracking of the HMD device 18 and the HMD device 18 may also include a position sensor system 42 comprising one or more of head tracking systems and at Paragraph 0029 that computing device 10 may receive gaze tracking data form a gaze tracking system 50 of the HMD device 18…one or more inward-facing light sources and image sensors may collect image information that is used to measure gaze parameters of the user’s eyes. 
Paulovich teaches at Paragraph 0023 utilizing an RGB camera to capture image data that may be used by the processor 22 to detect movements within a field of view of the HMD device such as gesture-based inputs or other movements performed by a wearer and at Paragraph 0082 camera for gesture recognition and at Paragraph 0045 that Carrie may designate the target location 220 of the sculpture hologram 218 via user input such as one or more gestures…Carrie’s HMD device 216 may programmatically generate the target sculpture hologram 218 in the content of a hologram development application 90 that enables Carrie to manipulate various aspects and features on Carrie’s HMD device 216 and at Paragraph 0063 that the device may receive shared anchor 250 and its related location information and may receive display data for the wizard hologram 244 at the location 245 of Jeff’s desk 236). 
Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 18 except additional claim limitation that the processing unit is configured to assist the first user in accomplishing the objective by applying one or more limits on positional and/or angular velocity of a system component.
Lazarow/Paulovich further teaches the claim limitation that the processing unit is configured to assist the first user in accomplishing the objective by applying one or more limits on positional and/or angular velocity of a system component (Lazarow teaches at Paragraph 0037 that the environment 200 may include one or more hologram objects 225 such as a virtual chess board 225 and chess pieces that are overlaid onto the real table 220 and Paragraph 0032 the position and/or orientation of the pieces of the virtual chess board may be modified and adjusted by user’s input that may move the pieces (on the chess board on the physical table) as if they were real objects. 
Paulovich teaches at Paragraph 0045 that Carrie may designate the target location 220 of the sculpture hologram 218 via user input such as one or more gestures (where the target location 220 is restricted on the surface of the desk 210 relative to the shared anchor 224 located at one corner of the table 210 according to Paragraph 0043). 
Paulovich teaches at Paragraph 0023 utilizing an RGB camera to capture image data that may be used by the processor 22 to detect movements within a field of view of the HMD device such as gesture-based inputs or other movements performed by a wearer and at Paragraph 0082 camera for gesture recognition and at Paragraph 0045 that Carrie may designate the target location 220 of the sculpture hologram 218 via user input such as one or more gestures…Carrie’s HMD device 216 may programmatically generate the target sculpture hologram 218 in the content of a hologram development application 90 that enables Carrie to manipulate various aspects and features on Carrie’s HMD device 216 and at Paragraph 0063 that the device may receive shared anchor 250 and its related location information and may receive display data for the wizard hologram 244 at the location 245 of Jeff’s desk 236. 
Paulovich teaches at Paragraph 0056 that Chris’ HMD device 304 may receive display data for the motorcycle hologram 260 directly from Matt’s HMD device 340 and Chris’ HMD device 304 may identify two or more shared anchor tags in the image data of room 200…..based on at least identifying shared anchor tag 270 before identifying shared anchor tag 248, Chris’s HMD device 304 may use the earlier –identified shared anchor tag 270 display the motorcycle hologram 260 on Matt’s desk 256 and at Paragraph 0058 that the shared anchor tag closest to Chris’s HMD device 304 may be used….Chris’s HMD device 304 may determine that shared anchor tag 270 on Matt’s desk 256 is closer to the device than either shared anchor tag 248 on Jeff’s desk 236 or shared anchor tag 226 on Carrie’s desk 210 and based at least on determining that shared anchor tag 270 is closer, Chris’ HMD device 304 may display the motorcycle hologram 260 relative to shared anchor tag 270 on Matt’s desk 256). 
Re Claim 21: 
The claim 21 encompasses the same scope of invention as that of the claim 18 except additional claim limitation that the processing unit is configured to assist the first user in accomplishing the objective by gradually reducing a distance between the virtual content and another element. 
Lazarow/Paulovich further teaches the claim limitation that the processing unit is configured to assist the first user in accomplishing the objective by gradually reducing a distance between the virtual content and another element (
Lazarow teaches at Paragraph 0037 that the environment 200 may include one or more hologram objects 225 such as a virtual chess board 225 and chess pieces that are overlaid onto the real table 220 and Paragraph 0032 the position and/or orientation of the pieces of the virtual chess board may be modified and adjusted by user’s input that may move the pieces (on the chess board on the physical table) as if they were real objects. 
Paulovich teaches at Paragraph 0045 that Carrie may designate the target location 220 of the sculpture hologram 218 via user input such as one or more gestures (where the target location 220 is restricted on the surface of the desk 210 relative to the shared anchor 224 located at one corner of the table 210 according to Paragraph 0043). 
Paulovich teaches at Paragraph 0045 that Carrie may designate the target location 220 of the sculpture hologram 218 via user input such as one or more gestures (which allows the movement of the hologram 218 towards or away from the anchor point 224). 
Paulovich teaches at Paragraph 0023 utilizing an RGB camera to capture image data that may be used by the processor 22 to detect movements within a field of view of the HMD device such as gesture-based inputs or other movements performed by a wearer and at Paragraph 0082 camera for gesture recognition and at Paragraph 0045 that Carrie may designate the target location 220 of the sculpture hologram 218 via user input such as one or more gestures…Carrie’s HMD device 216 may programmatically generate the target sculpture hologram 218 in the content of a hologram development application 90 that enables Carrie to manipulate various aspects and features on Carrie’s HMD device 216 and at Paragraph 0063 that the device may receive shared anchor 250 and its related location information and may receive display data for the wizard hologram 244 at the location 245 of Jeff’s desk 236. 
Paulovich teaches at Paragraph 0056 that Chris’ HMD device 304 may receive display data for the motorcycle hologram 260 directly from Matt’s HMD device 340 and Chris’ HMD device 304 may identify two or more shared anchor tags in the image data of room 200…..based on at least identifying shared anchor tag 270 before identifying shared anchor tag 248, Chris’s HMD device 304 may use the earlier –identified shared anchor tag 270 display the motorcycle hologram 260 on Matt’s desk 256 and at Paragraph 0058 that the shared anchor tag closest to Chris’s HMD device 304 may be used….Chris’s HMD device 304 may determine that shared anchor tag 270 on Matt’s desk 256 is closer to the device than either shared anchor tag 248 on Jeff’s desk 236 or shared anchor tag 226 on Carrie’s desk 210 and based at least on determining that shared anchor tag 270 is closer, Chris’ HMD device 304 may display the motorcycle hologram 260 relative to shared anchor tag 270 on Matt’s desk 256 and at Paragraph 0059 that Chris’ HMD device 304 may identify both shared anchor tag 270 and shared anchor tag 248. In response, the device may display both the motorcycle hologram 260 and the wizard hologram 244 along with display selection indicators 500 and 504 with each hologram. By selecting one of the display selection indicators, Chris 300 may choose which hologram to interact with and at Paragraph 0060 that the hologram corresponding to the selected shared anchor tag may be displayed while the hologram corresponding to the non-selected anchor is not displayed). 
Re Claim 22: 
The claim 22 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the processing unit comprises a first processing part that is in communication with the first display screen, and a second processing part that is in communication with the second display screen. 
Eade teaches the claim limitation that the processing unit comprises a first processing part that is in communication with the first display screen, and a second processing part that is in communication with the second display screen (Eade teaches at Paragraph 0068 that the display subsystem 908 may include one or more display devices…may be combined with logic processor 902 and at Paragraph 0071 an anchor transfer program…executed by the processor of the computing device….to cause the second display device to incorporate the neighboring map data into existing map data of the second display device and cause the second display to display the one or more holograms at the target virtual place-located anchor). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613